Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority
           The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 08/30/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe (US Pat. 6,785,497).

            Hasebe discloses in Figures 2-7A a toner supply comprising:
            Regarding claim 1, a print particle replenishment device (21), comprising an interfacing portion (23) comprising a ramp (23c) to actuate a hinging door (22b) on a host device receptacle (22) (Figures 4-5 and 7A-7B).
           Regarding claim 2, wherein the interfacing portion (23) comprises a cylindrical wall structure (Figure 5).
           Regarding claim 3, wherein the cylindrical wall (23) structure comprises a slot (23a), wherein the slot (23a) is in a plane perpendicular to an output direction of the print particle replenishment device (21) (Figure 3).
           Regarding claim 6, the print particle replenishment device (21) comprising a holding recess (23c) at an end of the ramp (23) to hold the hinging door (22b) in a static position during rotation of the print particle replenishment device (22) (Figures 3 and 7A-7B).
           Regarding claim 7, the print particle replenishment device (21) comprising an output opening (21c) that is offset from an axis of the print particle replenishment device (21) (Figure 2).
           Regarding claim 8, wherein the output opening (21c) is to rotate with the print particle replenishment device (21) to align with a port (22c) of a host device (22) (Figure 5).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,647,012; US Pat. 7,917,055) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a print particle replenishment device comprising a slot that is to receive the hinging door and hold the print particle replenishment device on a host device when the print particle replenishment device is rotated in the combination as claimed.
        
            Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a print particle replenishment device comprising a slot that is to allow the hinging door to maintain a static position during rotation of the print particle replenishment device in the combination as claimed.
        
            Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a print particle replenishment device comprising a pivot of a hinging door is offset from a central axis of the print particle replenishment device at engagement
in the combination as claimed.
        
            Claims 10-12 would be allowable. These claims would be allowable because the prior art references of record fails to teach or suggest a print particle donor container comprising a cylindrical output structure, the cylindrical output structure comprising a ramp that skews from an end of the cylindrical output structure to deflect a cover arm of a host device as the cylindrical output structure is pressed into a recess of the host device; and a cover disk with a receiving recess to engage the cover arm at an end of the ramp.
        
            Claim 13-15 would be allowable. These claims would be allowable because the prior art references of record fails to teach or suggest a print particle replenishment device comprising a method comprising steps of inserting a cylindrical output structure of a print particle donor container into a cylindrical recess of a host device, the insertion deflecting a cover arm of the host device in a plane that is perpendicular to an insertion direction; and rotating the print particle donor container to align an output opening of the print particle donor container with an input opening of the host device.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 

           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853